Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 15/770,176 filed on 04/20/2018.  This application is a 371 of PCT/US2016/058345 filed on 10/22/2016 which claims priority benefit of US Provisional Applications 62/408,686 filed on 10/14/2016, 62/398,490 filed on 09/22/2016, 62/370,700 filed on 08/03/2016, 62/357,332 filed on 06/30/2016, 62/357,352 filed on 06/30/2016, 62/322,178 filed on 04/13/2016,  62/311,763 filed on 03/22/2016, 62/279,346 filed on 01/15/2016, and 62/245,828 filed on 10/23/2015.
Claim status
	Claims 3, 6-92, and 94-123, 125, 128-275, 277-345, 347-352, 355-370, 372,   374-381, 383-390, 392-398, 400-410, 412-428, 431, and 434 are cancelled.
	Claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, 373, 382, 391, 399, 411, 429, 430, 432, and 433 are pending.
Claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, 373, 382, 391, 399, 411, 429, 430, 432, and 433 are under examination.
Election/Restrictions
Applicant’s election of the species “Cas9 protein of SEQ ID NO:9” and a mutation at “amino acid residue 1219” in the reply filed on 05/01/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
	The IDS statements filed on 07/30/2018 and 05/02/2020 have been considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Note that although this is a 371 application, the Sequence Listing is listed on the EFS filed on 04/20/2018 and therefore the incorporation by reference statement is needed.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/245,828, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 433, the ‘828 Provisional does not provide adequate support for claim 433.  The ‘829 Provisional does not support a mutated Cas9 protein  that recognizes a non-canonical PAM sequence selected from the group consisting of AAA, AAC, AAG, AAT, CAA, CAC, CAG, CAT, GAA, GAC, GAG, GAT, TAA, TAC, TAG, TAT, ACA, ACC, ACG, ACT, CCA, CCC, CCG, CCT, GCA, GCC, GCG, GCT, TCA, TCC, TCG, TCT, AGA, AGC, AGT, CGA, CGC, CGT, GGA, GGC, GGT, TGA, TGC, TGT, ATA, ATC, ATG, ATT, CTA, CTC, CTG, CTT, GTA, GTC, GTG, GTT, TTA, TTC, TTG, and TTT.
Accordingly, claim 433 does not receive priority to the ‘828 Provisional.
Regarding claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, 373, 382, 391, 399, 411, 429, 430, and 432, the ‘828 Provisional does not provide adequate support for these claims.   Note that SEQ ID NO:9 of the ‘828 Provisional is dCas9 (D10A and H840A) and SEQ ID NO: 263 of ‘828 is Cas9 (D10A/H840A).  However, SEQ ID NO: 9 of the instant claims is not the same sequence as SEQ ID NO: 9 of the ‘828 Provisional.  The applicant is invited to indicate how the SEQ ID No’s of the ‘828 may correlate to the instant SEQ ID Nos to show support.  By an initial review by the S. pyogenes Cas9.  Further, the ‘828 Prov does not appear to support instant SEQ ID NO: 262 of the present claims.
Further, regarding claims 1-2, 4-5, 124, 126, 127, 346, 353, 354, 371, 373, 382, 391, 399, 429, 430, and 432, the ‘828 Prov does not support the mutation in amino acid residue 108 or residue 267.
Further, regarding claim 276, the ‘828 Prov does not support the mutation in amino acid residue 108.
Accordingly, claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, 373, 382, 391, 399, 411, 429, 430, and 432 do not receive priority to the ‘828 Provisional.
Claim Objections
Claims 1, 127, and 353-354 are objected to because of the following informalities:  For improved clarity: 
Amend claim 1: at least 80%[[,]] identical 
Amend claim 127: The Cas9 protein of 
Amend claim 353: The fusion protein of 
Amend claim 354: The fusion protein of 
Amend claim 430: A vector comprising [[a]] the polynucleotide of claim 124.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, 373, 382, 391, 399, 411, 429, 430, and 432 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the claim recites “wherein the amino acid sequence of the Cas9 protein comprises at least one mutation in an amino acid residue selected from the group consisting of amino acid residues 262, 267, 294, 405, 409, 480, 543, 694, 1219, 1224, 1256, and 1362 of the amino acid sequence provided in SEQ ID NO: 9, or in a corresponding amino acid residue in any of the amino acid sequences provided in SEQ ID NOs: 10-262”.  The phrase “or in a corresponding amino acid residue in any of the amino acid sequences provided in SEQ ID NOs: 10-262” is unclear as to precisely what sequence(s) would be included or excluded from the claim.  For example, the instant specification provides some examples as to the intended meaning of “corresponding amino acid residue” in the context of Cas9 sequences in para 0311.
[0311] The alignment demonstrates that amino acid sequences and amino acid residues that are homologous to a reference Cas9 amino acid sequence or amino acid residue can be identified across Cas9 sequence variants, including, but not limited to Cas9 sequences from different species, by identifying the amino acid sequence or residue that aligns with the reference sequence or the reference residue using alignment programs and algorithms known in the art. This disclosure provides Cas9 variants in which one or more of the amino acid residues identified by an asterisk in SEQ ID NO: 9 are mutated as described herein. The residues in Cas9 sequences other than SEQ ID NO: 9 that correspond to the residues identified in SEQ ID NO: 9 by an asterisk are referred to herein as "homologous" or "corresponding" residues. Such homologous residues 

However, this paragraph does not clarify precisely which mutations in each of the SEQ ID NO:s 10-262 would meet the limitation of the “corresponding amino acid residue” in the present claims.  It would be remedial to recite the intended amino acid residue for each SEQ ID NO:10-262.
	Dependent claims 4 and 126 are indefinite for the term “corresponding mutation” followed by “wherein X represents any amino acid”.  It is unclear how a corresponding mutation is to be determined if X represents any amino acid. 
	Dependent claims 5 and 127 are indefinite for the term “corresponding mutation” for the same reasoning as claim 1.
Base claim 93 is indefinite for the same reasoning as claim 1.
Base claim 124 is indefinite for the same reasoning as claim 1.
Base claim 276 is indefinite for the same reasoning as claim 1.
Claims 2, 4-5, 346, 353, 354, 371, and 373 are indefinite because they depend from claim 1 and are not remedial.
Claims 411 is indefinite because it depends from claim 93 and are not remedial.
Claims 126, 127, 382, 391, 399, 429, 430, and 432 are indefinite because they depend from claim 124 and are not remedial.
346 recites the limitation "the Cas9 protein or fragment" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 upon which claim 346 depends does not refer to a Cas9 fragment.
Claims 353, 354, 371, and 373 are indefinite because they depend from claim 346 and are not remedial.
Also, claim 391 recites the limitation "the Cas9 fusion protein" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 124 upon which claim 391 depends does not refer to a Cas9 fusion protein.
Also, claim 399 recites the limitation "the Cas9 protein of the fusion protein" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 382 upon which claim 399 depends refers to two different Cas9 proteins in a fusion protein and it is unclear which is being referred to by the term "the Cas9 protein of the fusion protein".

Possession of the claimed invention
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

433 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 433 is drawn to a mutated Cas9 protein  that recognizes a non-canonical PAM sequence selected from the group consisting of AAA, AAC, AAG, AAT, CAA, CAC, CAG, CAT, GAA, GAC, GAG, GAT, TAA, TAC, TAG, TAT, ACA, ACC, ACG, ACT, CCA, CCC, CCG, CCT, GCA, GCC, GCG, GCT, TCA, TCC, TCG, TCT, AGA, AGC, AGT, CGA, CGC, CGT, GGA, GGC, GGT, TGA, TGC, TGT, ATA, ATC, ATG, ATT, CTA, CTC, CTG, CTT, GTA, GTC, GTG, GTT, TTA, TTC, TTG, and TTT.
Claim 433 requires the critically essential element of a Cas9 protein variant having the specific property of recognizing a non-canonical PAM sequence selected from the group consisting of AAA, AAC, AAG, AAT, CAA, CAC, CAG, CAT, GAA, GAC, GAG, GAT, TAA, TAC, TAG, TAT, ACA, ACC, ACG, ACT, CCA, CCC, CCG, CCT, GCA, GCC, GCG, GCT, TCA, TCC, TCG, TCT, AGA, AGC, AGT, CGA, CGC, CGT, GGA, GGC, GGT, TGA, TGC, TGT, ATA, ATC, ATG, ATT, CTA, CTC, CTG, CTT, GTA, GTC, GTG, GTT, TTA, TTC, TTG, and TTT.
While showing possession for a method of determining whether a given Cas9 variant possesses this property, and showing possession for the Cas9 mutants shown in the specification (e.g., Table 3 and shown in paragraph 0260), the claim is broad to any Cas9 variant product.  Neither the specification nor the state of the art before the 
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not a sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163.  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  In the instant case, the myriad of possible variants of Cas9 proteins lies outside of the many species shown in the specification.  
The complexity and unpredictability of Cas9 variant ability to recognize a specific PAM, including any one of those just listed, is shown in Fonfara et al (NAR 2014 Feb: 
evolution of dual-RNA and Cas9 in bacteria produced remarkable sequence diversity. We selected eight representatives of phylogenetically defined type II CRISPR-Cas groups to analyze possible coevolution of Cas9 and dual-RNA. We demonstrate that these two components are interchangeable only between closely related type II systems when the PAM sequence is adjusted to the investigated Cas9 protein. Comparison of the taxonomy of bacterial species that harbor type II CRISPR-Cas systems with the Cas9 phylogeny corroborates horizontal transfer of the CRISPR-Cas loci. 
Fonfara et al disclose a method of finding cognate protospacer candidates using megaBLAST for canonical PAM sequence-Cas9 protein associations.  However, Fonfara does not disclose Cas9 protein structural motifs which would allow one of ordinary skill in the art to envision whether a given Cas9 mutant would recognize the non-canonical PAM sequences AAA, AAC, AAG, AAT, CAA, CAC, CAG, CAT, GAA, GAC, GAG, GAT, TAA, TAC, TAG, TAT, ACA, ACC, ACG, ACT, CCA, CCC, CCG, CCT, GCA, GCC, GCG, GCT, TCA, TCC, TCG, TCT, AGA, AGC, AGT, CGA, CGC, CGT, GGA, GGC, GGT, TGA, TGC, TGT, ATA, ATC, ATG, ATT, CTA, CTC, CTG, CTT, GTA, GTC, GTG, GTT, TTA, TTC, TTG, and TTT.  In post-filing art of Hu et al, (“Evolved Cas9 variants with broad PAM compatibility and high DNA specificity” Nature Vol 556, April 5, 2018: pages 57-63 and Extended/Supplemental data) the article discloses a method of identifying some Cas9 variants that recognize non-canonical PAM sequences including those listed (see entire article; Extended data figure 2) but does not disclose a sufficient number of species of such Cas9 variants to represent the myriad of possible Cas9 variants that would possess this property.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these.
	While having written description of the working example identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of embodiments embraced by the claims. Given this lack of description of representative species encompassed by the genus of the claim, the specification does not sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the entire scope of the claimed invention.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

432 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 432 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 432 is drawn to a cell comprising the Cas9 protein of claim 124.  Consistent with the specification, the claimed cell is being construed to include cells within a human being. (PgPub para 0013, line 1: “Some aspects of this disclosure provide strategies, systems, proteins, nucleic acids, compositions, cells, reagents, methods, and kits that are useful for the targeted binding, editing, and/or cleaving of nucleic acids, including editing a single site within a subject's genome, e.g., a human subject's genome”).  A claim to a cell within a human being is interpreted as being directed to a human organism and is non patentable subject matter.  It would be remedial to clarify that the claimed cell is not a cell within a human being.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 433 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrangou et al US2017/0275648, filed on 08/27/2015).
Regarding claim 433,  Barrangou et al, entitled “Novel Cas9 proteins and Guiding Features for DNA Targeting And Genome Editing” teach a mutated Cas9 protein that recognizes a non-canonical PAM sequence being 5’-AGA-3’ (ref claims 25 and 26).  Further, see claims 25 and 26 which disclose a polypeptide comprising an amino acid sequence of any of SEQ ID Nos 194-293 which meets the limitation of being mutated.
Thus, Barrangou et al anticipates the product of claim 433.

Claim 433 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kleinstiver et al in “Engineered CRISPR-Cas9 nucleases with altered PAM specificities” (Nature; 2015 July 23; Vol 523 No. 7561: pages 481-485 and Supplementary Materials (aka pages 1-27), published online June 22, 2015).
	Kleinstiver (Nature) teach a mutated Cas9 proteins that recognize a non-canonical PAM sequence including a PAM sequence being a GGT, AAT, or AGT PAM sequence. (See Abstract.)   Specifically, Kleinstiver et al teach the non-canonical PAM sequences NNGGGT, NNGAAT, and NNGAGT in page 5, para 3, line 12.
.

Claim 433 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinstiver et al (Nature Biotechnology 2015 Dec; Vol 33, No. 12: pages 1293-1298, published online November 2, 2015; IDS reference).
Kleinstiver et al disclose variant Cas9 proteins that recognize certain non-canonical PAM sequences. (See Abstract; Figure 1 and Supplementary Fig. 3b, Supplementary Table 2).  See part of reproduced SupplementaryTable 2, just below, showing some of the specific non-canonical PAM sequences which anticipate some of the non-canonical PAM sequences listed in claim 433:

    PNG
    media_image1.png
    374
    879
    media_image1.png
    Greyscale

Thus, Kleinstiver et al (Nat Biotech) anticipates the product of claim 433.


Claims 1-2, 93, 124, 276, 391, 429, 430, and 432 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinstiver et al in “Engineered CRISPR-Cas9 nucleases with altered PAM specificities” (Nature; 2015 July 23; Vol 523 No. 7561: .
	Regarding claim 1, Kleinstiver (Nature) teach a mutated wild-type SpCas9 having a single mutation in position E1219 (See entire article, especially page 15, Extended Data Figure 5b and Legend). Specifically, Kleinstiver teach mutating wild-type SpCas9 position 1219 to each of an A residue, an L residue, and Q residue.   A single amino acid change would inherently meet the limitation of claim 1 of being at least 80% identical to instant SEQ ID NO: 9 because instant SEQ ID NO:9 is wild-type SpCas9.
Regarding claim 2, Kleinstiver et al teach a mutated wild-type SpCas9 having a single mutation in position E1219 (See entire article, especially page 15, Extended Data Figure 5b and Legend). Specifically, Kleinstiver teach mutating wild-type SpCas9 position 1219 to each of an A residue, an L residue, and Q residue.   A single amino acid change would inherently meet the limitation of claim 2 of being at least 85% identical to instant SEQ ID NO: 9 because instant SEQ ID NO:9 is wild-type SpCas9.
Regarding claim 93, Kleinstiver et al teach a mutated wild-type SpCas9 having a single mutation in position E1219 (See entire article, especially page 15, Extended Data Figure 5b and Legend). Specifically, Kleinstiver teach mutating wild-type SpCas9 position 1219 to each of an A residue, an L residue, and Q residue.   A single amino acid change would inherently meet the limitation of claim 93 of being at least 80% identical to instant SEQ ID NO: 9 because instant SEQ ID NO:9 is wild-type SpCas9.
Regarding claim 124, Kleinstiver et al teach a mutated wild-type SpCas9 having a single mutation in position E1219 (See entire article, especially page 15, Extended Data Figure 5b and Legend). Specifically, Kleinstiver teach mutating wild-type SpCas9 
Regarding claim 276, Kleinstiver et al teach a mutated wild-type SpCas9 having a single mutation in position E1219 (See entire article, especially page 15, Extended Data Figure 5b and Legend). Specifically, Kleinstiver teach mutating wild-type SpCas9 position 1219 to each of an A residue, an L residue, and Q residue.   A single amino acid change would inherently meet the limitation of claim 124 of being at least 80% identical to instant SEQ ID NO: 9 because instant SEQ ID NO:9 is wild-type SpCas9.
Regarding claim 391, Kleinstiver discloses a complex comprising the Cas9 protein variants and a guide RNA bound to the Cas9 protein. (Page 9, ).
Regarding claim 429 Kleinstiver disclose polynucleotides encoding the Cas9 protein variants (See section headed Plasmids and oligonucleotides, page 6; page 7, para 3 & para bridging pages 9-10).  
Regarding claim 430, Kleinstiver discloses vectors comprising a polynucleotide encoding the Cas9 variants (See section headed Plasmids and oligonucleotides, page 6; page 7, paras 1-3).  Para 
Regarding claim 432, Kleinstiver discloses cells comprising the Cas9 protein variants. (Abstract, lines 8-18 & section headed Plasmids and oligonucleotides, page 6-7; page 7, paras 1-3 ).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, and 391 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,167457. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or render obvious the instant claims.
.

Claims 1-2, 93, 124, 276, 346, 353, 354, 371, and 391 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 32-33, 44, 46, 66, 77, 117-120, 122-129 of co-pending Application No. 16/324,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application recites reference SEQ ID NO 712 (ref claim 8) which is a Cas9 variant having at least 85% .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5, 93, 124, 126, 127, 276, 346, 353, 354, 371, 429, 430, and 432, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 303-335 of co-pending Application No. 17/527,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application recite  a Cas9 which is recombinant, having a D10A mutation in the sequence of SEQ ID NO:10 (SpCas9 wild-type) or in any of the Cas9 sequences of patented SEQ ID Nos 11-260.  Note that patented SEQ ID NO: 12 is at least 85% identical to instant wild-type SEQ ID NO:9, must have a D10A mutation, and naturally contains an E1219V mutation.  
Further, co- pending dependent claims recite elements that are essentially the same as instant dependent claims, including an effector/enzyme/nuclease/fusion protein (ref claim 303), a gRNA (ref claim 66), a polynucleotide encoding the Cas9 (ref claims 330), a vector comprising the polynucleotide (ref claim 331), and a cell comprising the Cas9 (ref claim 333).

Free of prior art
Claims 4-5, 126, 127, 346, 353, 354, 371, 373, 382, 399, and 411 are free of the prior art insofar as they require the elected species of SEQ ID NO: 9 combined with the mutation at amino acid position E1219V.
Conclusion
No claims allowed.
Related art not relied for rejection in this office action but which may be applied in a future office action if applicable includes the following:
Score result for Okumura et al "Evolutionary paths of streptococcal and staphylococcal superantigens."; RL BMC Genomics 13:404-404(2012) discloses a natural Cas9 variant having 87.7% identity to instant SEQ ID NO:9 with an amino acid mutation of E1219D.
Score result for Luetticken et al "Complete genome sequence of a Streptococcus dysgalactiae subsp. RT equisimilis strain possessing Lancefield's group A antigen."; RL Submitted (MAY-2012) to the EMBL/GenBank/DDBJ databases discloses a natural Cas9 variant having 87.7% identity to instant SEQ ID NO:9 with an amino acid mutation of E1219D.
Score result for Shimomura et al in "Complete genome sequencing and analysis of a Lancefield group G RT Streptococcus dysgalactiae subsp. equisimilis strain causing streptococcal RT toxic shock syndrome (STSS)."; RL BMC Genomics 12:17-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658